Citation Nr: 1020504	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  03-28 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The Veteran's appeal was remanded by the Board in October 
2009.  In pertinent part, that Remand directed that the RO 
schedule the Veteran for a VA joints examination to determine 
the etiology of his right knee disorder.  In December 2009, 
the VA joints examination was completed, and the issue on 
appeal was subsequently readjudicated in the February 2010 
supplemental statement of the case.  Accordingly, the Board 
finds that there has been substantial compliance with the 
directives of the October 2009 Remand in this case, such that 
an additional remand to comply with such directives is not 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran indicated in his October 2003 
substantive appeal that he wished to have a hearing before 
the Board, to be held in Washington, D.C.  Subsequently, the 
Board contacted the Veteran in May 2007, and requested that 
he confirm his desire for such a hearing.  The letter noted 
that "[i]f you do not respond within 30 days from the date 
of this letter, the Board will assume you do not want a 
hearing and proceed accordingly."  No response was ever 
received.  Accordingly, the Board finds that in failing to 
respond, the Veteran has withdrawn his hearing request, such 
that appellate adjudication may proceed without further 
delay.


FINDINGS OF FACT

1.  Right knee osteoarthritis and chondromalacia have been 
diagnosed.

2.  The Veteran's service treatment records show multiple 
reports of right knee pain in February 1984.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's right knee disorder directly to his 
military service, or on a secondary basis to a service-
connected disorder.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In his 2002 original claim, the Veteran asserted that his 
back disorder and his right knee disorder were both related 
to service.  Subsequently, the Veteran also advanced the 
argument that his right knee disorder is etiologically 
related to his back disorder.  

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that in mid-
February 1984, he reported to sick call with pain in his 
right knee; he denied having been injured, and right knee 
pain of unknown etiology was diagnosed.  Six days later, the 
Veteran returned to sick call, reiterating his reports of 
right knee pain.  The preliminary assessment was a 
questionable ligament injury, and the Veteran was referred 
for further assessment.  However, the examining clinician 
found no joint line tenderness or instability, concluded that 
the Veteran had an essentially normal physical examination, 
and instructed the Veteran to take aspirin.  No further 
reports of right knee pain, or evidence of a right knee 
disorder diagnosis, were noted through September 1985, the 
end of the Veteran's service.

Subsequent to service, the Veteran reported right knee pain 
and instability at an October 1994 VA outpatient treatment 
visit; right knee degenerative joint disease was diagnosed.  
A February 1997 private treatment record noted that the 
Veteran had painful swelling of the right knee which was 
"unrelated to injury;" bursitis was diagnosed.  At a July 
1997 VA outpatient treatment visit, the Veteran reported low 
back pain that occasionally radiated to his right leg just 
below the knee, with intermittent instability.  An August 
1997 VA x-ray showed minimal narrowing of the joint space in 
the medial compartment.  An August 1998 VA outpatient 
treatment record indicated that the Veteran had postservice 
employment as a painter, with tasks to include bending, 
lifting, stooping, climbing ladders, and reaching over his 
head; he reported musculoskeletal pains in the neck, 
shoulder, back and right leg.  

At the April 2002 VA joints examination, the Veteran reported 
a history of right knee pain since 1985, and current symptoms 
to include intermittent right knee pain; right knee 
osteoarthritis was diagnosed.  Similarly, at a May 2003 VA 
outpatient visit, the Veteran noted that he had experienced 
back and right knee pain since his 1984 injury, where he 
slipped and fell on his right knee while carrying ammunition; 
no right knee diagnosis was rendered.  At the September 2006 
fee-based joints examination, the Veteran reported a January 
1985 incident in which he slipped on snow and ice and fell on 
his right knee.  He described his current symptoms to include 
weakness and stiffness in the right knee, radiating to his 
right hip and lower back; right knee osteoarthritis was 
diagnosed.  

A February 2009 letter from the Veteran's treating VA 
clinician noted that the Veteran had been treated for chronic 
back pain and right knee pain since 1999.  Although the 
Veteran failed to report for a scheduled VA joints 
examination in May 2009, an additional examination was 
completed in December 2009.  38 C.F.R. § 3.655 (2009).  At 
that time, the Veteran reported chronic right knee pain 
aggravated by standing, walking, kneeling, climbing and 
squatting.  After review of the record, the examiner noted 
that the Veteran's service treatment records confirmed the 
February 1984 reports of right knee pain, but also noted that 
two later periodic examinations did not show any further 
right knee impairment.  Based on physical examination, the VA 
examiner diagnosed right knee chondromalacia.  

Despite a currently diagnosed right knee disorder, the 
probative and persuasive evidence of record does not show 
that the Veteran's right knee disorder is related to service.  
The September 2006 fee-based joints examiner concluded that 
the right knee disorder was not related to service, noting 
that the claimed January 1985 injury reported by the Veteran 
was not documented in the service treatment records or in any 
previous private or VA outpatient treatment records.  
Similarly, the December 2009 VA examiner concluded that the 
Veteran's right knee disorder was less likely than not 
related to the February 1984 inservice complaints of right 
knee pain; if it had been, there would be "definite 
manifestation of significant degenerative changes in his 
right knee. . . In my opinion, his strain he had sustained in 
February 1984 had been resolved within [a] short period."  

Additionally, the Board recognizes the February 2009 opinion 
of the Veteran's treating VA clinician.  In referring both to 
the Veteran's low back disorder and to his right knee 
disorder, that clinician concluded that "[g]iven the history 
of [the Veteran's] injury and the diagnostic findings of his 
x-rays and [multiresonant imaging test]s it would not be 
unreasonable to think that his current pathology would be 
secondary to the initial injury at that time."  However, the 
Board finds that this opinion is afforded less probative 
weight than the opinions above.  The opinion is couched in 
speculative terminology; a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2009); see also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection).  Speculative 
opinions are essentially non-evidence.  Id.  

The probative and persuasive evidence of record also does not 
relate the Veteran's right knee disorder to a service-
connected disorder.  Service connection for a back disorder 
was denied in the October 2009 Board decision, and there is 
no evidence that the Veteran appealed that denial to the 
Court of Appeals for Veterans Claims; accordingly, service 
connection for the right knee disorder cannot be related to 
service on that basis.  To that end, the sole opinion 
addressing the relationship between the Veteran's right knee 
disorder and a service-connected disorder is that of the 
April 2002 VA examiner, who concluded that the Veteran's low 
back disorder and right knee disorder were not related.  
Accordingly, with the probative opinions of record failing to 
find a relationship between the Veteran's right knee disorder 
and his military service, or his right knee disorder and a 
service-connected disorder, service connection for a right 
knee disorder on a direct basis is not warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's right knee disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  February 2006 and 
October 2008 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although these 
letters were dated subsequent to the December 2002 initial 
adjudication of the Veteran's claim, he had years in which to 
submit evidence pertinent to his claim, to include prior to 
the readjudication of his claim in the May 2006, November 
2006, July 2009, and February 2010 supplemental statements of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in the February 2006 and October 2008 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in 
April 2002 and December 2009, and a fee-based joints 
examination in September 2006; the Veteran has not argued, 
and the record does not reflect, that this examination was 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


